ORICINAL                                                                        08/12/2020



          IN THE SUPREME COURT OF THE STATE OF MONTANA

                                       DA 20-0162
                                                                               F   r,
                                                                            AUG 1 2 2020
                                                                          Bowen Greenwood
IN THE MATTER OF:                                                       Clerk of Supreme Court
                                                                           State of Montana


J.D.D., A.J.D. and M.T.D.,                                          ORDER

             Youths in Need of Care.




      Counsel for the appellant mother of J.D.D., A.J.D., and M.T.D. filed a motion and
brief asking to be allowed to withdraw from this appeal on grounds that counsel has been
unable to find any nonfrivolous issues to raise on appeal, pursuant to Anders v. California,
386 U.S. 738, 87 S. Ct. 1396 (1967). The mother was granted time to file a response, but
no response was filed.
      The Court has now independently examined the record pursuant to Anders. We
conclude there are no arguments with potential legal merit that could be raised in the
mother's appeal in this case.
      Therefore,
      IT IS ORDERED that this appeal is DISMISSED.
       The Clerk is directed to provide copies of this Order to all counsel of record and to
the appellant mother personally.
                      "a"
       DATED this i Z., day of August, 2020.



                                                               Chief Justice
    g-I m 2,11,__
      ,.e..13, e
               :

        Justices




2